Citation Nr: 0818122	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-21 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for a psychiatric disability.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and parents



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 2002 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In February 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

The issue of entitlement to an increased disability rating 
for the veteran's psychiatric disability, to exclude his 
neurological manifestations, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The neurological manifestations of the veteran's service-
connected psychiatric disability are characterized by one 
major seizure every other week.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for a 
seizure disorder have been met, and the TDIU issue is now 
moot.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Codes 8910-8911 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that given the favorable action taken herein 
no further notification or development action is necessary 
under the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4) (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran was initially awarded 
service connection for a conversion disorder with 
pseudoseizures by means of a September 2004 rating decision.  
An initial disability rating of 30 percent was assigned.  At 
that time, the veteran's service-connected psychiatric 
disability was evaluated under Diagnostic Code 9424. The 
regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2007).  

The current claim on appeal was received in October 2004.  In 
February 2005, the RO held that the veteran's conversion 
disorder with pseudoseizures warranted a 50 percent 
disability rating under the rating criteria of Diagnostic 
Code 9424.  The veteran appealed the assigned disability 
rating.  In July 2007, based on an April 2007 VA examination 
report, the RO recharacterized the veteran's psychiatric 
disability as a chronic motor tic disorder with bipolar 
disorder, and continued the assigned 50 percent rating under 
the rating criteria of Diagnostic Code 9424.  The Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
this case, the Board finds that an increased disability 
rating is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 8910, 8911 (2007).  An increased disability is 
warranted for the veteran's service-connected psychiatric 
disability, based on its neurological manifestations, 
characterized as seizures.  

The highest evaluation provided for seizure disorders, set 
forth by analogy under Diagnostic Codes 8910 (grand mal 
epilepsy) and 8911 (petit mal epilepsy), is 100 percent.  
This evaluation is warranted for at least 1 major seizure per 
month during the preceding year.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911 (2007).

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.

VA treatment records, dated in November 2004, indicate that 
the veteran experienced two seizures a day and also occurred 
during sleep.  His episodes involved falling, without loss of 
consciousness, and flailing of limbs.  In December 2004, the 
veteran indicated that he had been experiencing one seizure a 
day; however, he had experienced four bad seizures on 
Christmas day.  Upon VA examination, in January 2005, the 
veteran submitted that his seizures had been reduced to one a 
day, due to an adjustment in medication.  In March 2005, the 
veteran was experiencing approximately six seizures a day.  
In April 2005, the veteran was experiencing one or two 
falling down seizures a day.  Upon VA examination, dated in 
April 2007, the veteran submitted that he was experiencing a 
seizure every other week.  The onset of his seizures was 
usually unexpected with violent motor spasms.  The veteran 
was conscious during his episodes; however, he usually tried 
to fight them, which he has found tends to prolong the 
spasms.  The veteran, however, was disinclined not to fight 
his spells because on one occasion he lost consciousness 
after an episode.

In February 2008, the veteran and his parents testified 
before the undersigned Veterans Law Judge.  At this hearing, 
the veteran testified that he was averaging about one major 
seizure every other week.  

In light of the aforementioned evidence, the Board finds that 
the veteran has been averaging about one major seizure per 
month since the inception of the claim in October 2004.  
Although the veteran's seizures do not always result in loss 
of consciousness, the record indicates that when the veteran 
has not fought his seizures he has lost consciousness.  In 
light of this, the Board finds that the veteran experiences 
major seizures.  In conclusion, the veteran's psychiatric 
disability warrants an increased disability of 100 percent, 
based on his neurological manifestations, characterized by 
major seizures.

In light of the aforementioned grant of a 100 percent 
schedular rating, the TDIU issue is dismissed as moot.


ORDER

Entitlement to an evaluation of 100 percent for neurological 
manifestations of a psychiatric disability, characterized by 
seizures, is granted.

The TDIU issue is dismissed as moot.


REMAND

In light of the aforementioned decision to grant an increased 
disability rating based on the veteran's neurological 
manifestations associated with his service-connected 
psychiatric disability, the Board finds that additional 
evidentiary development is necessary.  The veteran should be 
afforded an additional VA examination in order to determine 
the severity of his psychiatric manifestations, without 
consideration of his seizures. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his psychiatric 
disability.  The RO should forward the 
veteran's claims file for review by the 
VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's psychiatric 
disability, aside from his seizures.  The 
examiner should provide a global 
assessment of functioning score and 
explain its meaning.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2007).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


